MONTGOMERY, Judge
(dissenting).
I respectfully dissent from the majority holding that Earl Morrison is exempt from paying the $10 license tax imposed by the ordinance set forth in the opinion. It seems to me that the license tax is required of the owner or operator of a motor vehicle for the privilege of operating it upon and over the streets of the City of Georgetown, as opposed to the use to which the vehicle is put in the occupation of the owner or operator.
The tax ordinance is a revenue measure. I can see no valid distinction between the payment by the sheriff of this license fee and the purchase of the usual $5 auto license registration fee which, admittedly, he has paid to the Commonwealth of Kentucky annually, or the payment of city property .taxes, which it is shown that he has paid. The car was privately owned and used by the sheriff in his business. He is not required by any statute to own or operate such a car or to have one in the conduct of his business. Had the vehicle fallen in the category of an official vehicle, it should have had a license tag issued indicating such, and would have been owned by a governmental body, in which event I would readily agree that it would not be subject to the city license tax.
Under the circumstances of this case, I see no justification for excusing appellee from bearing the same burden of license tax under the ordinance as that of anyone else who owns or operates a motor vehicle upon and over the streets of the City of Georgetown. I concur in the opinion in City of Georgetown v. Kelsey, a companion case this day decided.